EX 99.28(h)(20) Amendment to the Curian Variable Series Trust Transfer Agency Agreement This Amendment is made by and between Curian Variable Series Trust, a Massachusetts business trust (“Trust”), and Jackson National Asset Management, LLC, a Michigan limited liability corporation (“JNAM”). Whereas, the Trust and JNAM entered into a Transfer Agency Agreement dated November 29, 2011 (“Agreement”). Whereas, under the terms of the Agreement, JNAM renders certain transfer agency and other services to units of beneficial interest in separate funds of the Trust (“Funds”) and the owners of record thereof. Whereas, the parties have agreed to amend Exhibit A of the Agreement to add the following new Funds (“New Funds”): New Funds (effective September 10, 2012) 1) Curian/DFA U.S. Micro Cap Fund; 2) Curian/Franklin Templeton Frontier Markets Fund; 3) Curian/Neuberger Berman Currency Fund; 4) Curian/Van Eck International Gold Fund; 5) Curian Guidance – Equity 100 Fund; and 6) Curian Guidance – Fixed Income 100 Fund. Now Therefore, the parties hereby agree to amend the Agreement as follows: 1. Exhibit A to the Agreement is hereby deleted and replaced in its entirety with Exhibit A dated September 10, 2012, attached hereto. 2. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. In Witness Whereof, the parties have caused this Amendment to be executed as of June 22, 2012, effective as of September 10, 2012.This Amendment may be executed in two or more counterparts, which together shall constitute one document. Attest: Curian Variable Series Trust /s/ KristenK. Leeman By: /s/ Kelly L. Crosser Kristen K. Leeman Name: Kelly L. Crosser Senior Paralegal Title:Assistant Secretary Attest: Jackson National Asset Management, LLC /s/Kristen K. Leeman By: /s/ Mark D. Nerud Kristen K. Leeman Name: Mark D. Nerud Senior Paralegal Title:President and CEO Exhibit A September 10, 2012 Curian Guidance – Equity 100 Fund Curian Guidance – Fixed Income 100 Fund Curian Guidance – Maximize Income Fund Curian Guidance – Balanced Income Fund Curian Guidance – Rising Income Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Aggressive Fund Curian Dynamic Risk Advantage – Income Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/DFA U.S. Micro Cap Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Franklin Templeton Frontier Markets Fund Curian/Franklin Templeton Natural Resources Fund Curian/Invesco Balanced-Risk Commodities Strategy Fund Curian/Neuberger Berman Currency Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/The Boston Company Equity Income Fund Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund Curian/Van Eck International Gold Fund
